CARMAX REPORTS THIRD QUARTER RESULTS Revises Fiscal 2008 Expectations Richmond, Va. December 19, 2007 – CarMax, Inc. (NYSE:KMX) today reported results for the third fiscal quarter ended November 30, 2007. § Total sales increased 7% to $1.89 billion from $1.77 billion in the third quarter of last year. § Comparable store used unit sales were flat compared with a 13% increase during the prior year’s third quarter. § Total used unit sales grew 9% versus an 18% increase in the third quarter of fiscal 2007. § Net earnings declined 34% to $29.8 million, or $0.14 per share, compared with $45.4 million, or $0.21 per share, earned in the third quarter of last year. o As previously reported and included in the September revision to our fiscal 2008 expectations, CarMax Auto Finance (CAF) income was adversely affected by increased funding costs for our 2007-3 public securitization, which reduced CAF income by $8 million before taxes. o An increase in the cost of funding receivables through the asset-backed commercial paper market resulted in an additional $4.6 million pretax reduction in third quarter CAF gain income related to receivables in the warehouse facility that had been originated in previous quarters. o The increase in the cost of funding receivables through the asset-backed commercial paper market also had an adverse impact on CAF’s gain percentage in the third quarter.CAF’s gain on loans originated and sold in the quarter declined to 3.6% compared with 4.3% in last year’s third quarter. § For the fiscal year ending February 29, 2008, we now expect comparable store used unit sales growth of approximately 2% and earnings per share in the range of $0.87 to $0.93.Compared with our prior expectations, the decline in the expected earnings range is largely the result of higher funding costs at CAF. Third QuarterBusiness Performance Review Sales.“Current economic conditions clearly affected our performance this quarter,” said Tom Folliard, president and chief executive officer.Our flat comparable store used unit sales reflected the combination of the near-term decline in consumer confidence and a slowing sales pace for the automotive retail industry, as well as the challenging comparison with our 13% increase in last year’s third quarter.However, considering the difficult economic environment, we are pleased with our performance, and we achieved sales and gross profits consistent with our previously revised expectations.In addition, our data indicates that we continue to gain market share in the late-model used vehicle market. - more - CarMax, Inc. Page2 of 11 We continued to experience healthy consumer traffic, which we believe benefited from the favorable response to the improvements to carmax.com made over the last several quarters.However, compared with the prior year period, our sales conversion rate declined as consumers appeared to be more hesitant in committing to big-ticket purchases.Sales were supported by the continued consistent availability of credit from CAF and our third-party finance providers. Wholesale sales increased by 4% in the quarter, slower than our used retail sales growth, reflecting the challenging comparison with the prior year, when wholesale sales climbed 30%.Our wholesale sales represent customer vehicle trade-ins and appraisal purchases that do not meet our retail standards. New vehicle sales declined by 30%, reflecting the combination of the soft new car sales environment and the sale of our Orlando Chrysler Jeep Dodge franchise in the second quarter.Other sales and revenues increased 9%, similar to our used vehicle sales growth. Gross Profit.Our total gross profit per unit declined slightly to $2,723 compared with $2,736 in last year’s third quarter.Our retail used vehicle gross profit per unit was $1,886, only $12 lower than the prior year.The year-over-year $32 increase in our wholesale profit per unit reflected the continued benefit of our superior car-buying process, as well as continued strong dealer attendance at our auctions. Compared with the second quarter of this year, the total gross profit per unit declined by $146, with decreases in all vehicle categories.We expect gross profits to decrease sequentially from the second quarter to the third quarter, reflecting the normal seasonal slowdown in traffic, the higher vehicle depreciation that typically occurs during the model-year changeover period and our resulting lower margin targets. CarMax Auto Finance.CAF income declined 49% to $16.3 million from $32.0 million in last year’s third quarter.As previously reported and included in our revised expectations, the current quarter CAF income was adversely affected by wider spreads and higher swap unwind costs related to our 2007-3 public securitization at the beginning of the quarter, which reduced CAF income by $8 million. In addition, continuing turmoil in the asset-backed credit markets drove funding costs higher in CAF’s warehouse facility as the spread between asset-backed commercial paper rates and benchmark rates widened significantly during the quarter.As a result, CAF income was reduced by an additional $4.6 million related to loans remaining in the warehouse facility that were originated in prior quarters.The wider spreads on asset-backed commercial paper also reduced CAF’s gain percentage on loans originated during the quarter.CAF’s gain on loans originated and sold during the third quarter declined to 3.6% compared with 4.3% in the prior year’s quarter. CAF income for the current year’s quarter was also adversely affected by $1.5 million primarily related to adjustments in loss assumptions on pools of previously securitized loans. SG&A.The SG&A ratio increased to 11.2% in this year’s third quarter compared with 10.6% in the corresponding quarter of last year.The increase in rate largely resulted from our flat comparable store used unit sales and our commitment to our ongoing growth plans, as well as our decision to continue spending on our strategic, operational and Internet initiatives during the quarter. - more - CarMax, Inc. Page3 of 11 Earnings and Earnings Per Share.As expected, comparable store sales growth was more challenging in the weak near-term economic environment, but we generally achieved our revised sales and margin targets.Our 34% decline in net earnings for the quarter was primarily associated with the impact of higher CAF funding costs.Notwithstanding these higher current funding costs, we continue to believe that having our own finance operation provides us with strategic advantages and increased profitability over the long term. Store Openings.During the third quarter, we opened five superstores, including one production superstore in Charlotte, N.C., and four non-production superstores in Atlanta, Ga.; Newport News, Va.; Los Angeles, Calif.; and San Diego, Calif.Through the first nine months of fiscal 2008, we opened nine superstores, including two production superstores and seven non-production superstores. Early in the fourth quarter, we opened production superstores in Omaha, Neb., and Jackson, Miss., and we plan to open a non-production superstore in Baltimore, Md., in February 2008.In total, we expect to open 12 superstores during fiscal 2008, expanding our store base by 16%, consistent with our target for used car superstore annual growth in the range of 15% to 20%.The opening date for our store in Modesto, Calif., previously planned for February, has been shifted to March as a result of normal construction scheduling changes. During the first nine months of fiscal 2008, we expanded our car-buying center test with the opening of buying centers in the Raleigh, N.C., and Tampa, Fla., markets.At these locations, we conduct appraisals and purchase cars, but do not sell vehicles.These test centers are part of our long-term plan to increase both appraisal traffic and retail vehicle sourcing self-sufficiency.In the coming months, we plan to further expand this test by opening car-buying centers in Dallas, Tex., and Baltimore, Md. Supplemental Financial Information Sales Components (In millions) Three Months Ended November 30 (1) Nine Months Ended November 30 (1) 2007 2006 Change 2007 2006 Change Used vehicle sales $ 1,514.3 $ 1,377.6 9.9 % $ 4,909.8 $ 4,365.4 12.5 % New vehicle sales 77.0 109.9 (30.0 )% 294.4 349.6 (15.8 )% Wholesale vehicle sales 234.7 226.4 3.7 % 761.2 696.0 9.4 % Other sales and revenues: Exended service plan revenues 30.1 27.1 11.2 % 97.2 85.1 14.3 % Service department sales 23.2 21.6 7.7 % 72.6 68.6 5.9 % Third-party finance fees, net 5.9 5.6 4.8 % 19.7 18.2 8.4 % Total other sales and revenues 59.3 54.3 9.1 % 189.6 171.9 10.3 % Net sales and operating revenues $ 1,885.3 $ 1,768.1 6.6 % $ 6,155.0 $ 5,582.8 10.2 % (1) Percent calculations and amounts shown are based on amounts presented on the attached consolidated statements of earnings and may not sum due to rounding. - more - CarMax, Inc. Page4 of 11 Retail Vehicle Sales Changes Three Months Ended November 30 Nine Months Ended November 30 2007 2006 2007 2006 Comparable store vehicle sales: Used vehicle units 0 % 13 % 3 % 8 % New vehicle units (20 )% (3 )% (12 )% (12 )% Total units (1 )% 12 % 2 % 7 % Used vehicle dollars 0 % 21 % 4 % 16 % New vehicle dollars (21 )% (3 )% (12 )% (13 )% Total dollars (1 )% 19 % 3 % 13 % Total vehicle sales: Used vehicle units 9 % 18 % 11 % 16 % New vehicle units (29 )% (3 )% (16 )% (12 )% Total units 7 % 17 % 10 % 14 % Used vehicle dollars 10 % 27 % 12 % 24 % New vehicle dollars (30 )% (3 )% (16 )% (12 )% Total dollars 7 % 24 % 10 % 20 % Retail Vehicle Sales Mix Three Months Ended November 30 Nine Months Ended November 30 2007 2006 2007 2006 Vehicle units: Used vehicles 96% 95% 96% 94% New vehicles 4 5 4 6 Total 100% 100% 100% 100% Vehicle dollars: Used vehicles 95% 93% 94% 93% New vehicles 5 7 6 7 Total 100% 100% 100% 100% Unit Sales Three Months Ended November 30 Nine Months Ended November 30 2007 2006 2007 2006 Used vehicles 85,973 79,009 278,841 250,121 New vehicles 3,224 4,532 12,309 14,610 Wholesale vehicles 52,960 51,833 171,150 158,267 Average Selling Prices Three Months Ended November 30 Nine Months Ended November 30 2007 2006 2007 2006 Used vehicles $ 17,433 $ 17,247 $ 17,434 $ 17,273 New vehicles $ 23,751 $ 24,118 $ 23,778 $ 23,779 Wholesale vehicles $ 4,322 $ 4,258 $ 4,337 $ 4,288 - more - CarMax, Inc.Page 5 of 11 Selected Operating Ratios (In millions) Three Months Ended November 30 Nine Months Ended November 30 2007 %(1) 2006 %(1) 2007 %(1) 2006 %(1) Net sales and operating revenues $ 1,885.3 100.0 % $ 1,768.1 100.0 % $ 6,155.0 100.0 % $ 5,582.8 100.0 % Gross profit $ 242.9 12.9 % $ 228.6 12.9 % $ 815.3 13.2 % $ 730.2 13.1 % CarMax Auto Finance income $ 16.3 0.9 % $ 32.0 1.8 % $ 86.8 1.4 % $ 100.9 1.8 % Selling, general, and administrative expenses $ 210.5 11.2 % $ 187.3 10.6 % $ 638.5 10.4 % $ 574.3 10.3 % Operating profit (EBIT) (2) $ 48.7 2.6 % $ 73.3 4.1 % $ 264.3 4.3 % $ 256.8 4.6 % Net earnings $ 29.8 1.6 % $ 45.4 2.6 % $ 160.2 2.6 % $ 156.5 2.8 % (1) Calculated as the ratio of the applicable amount to net sales and operating revenues. (2) Operating profit equals earnings before interest and income taxes. Gross Profit Three Months Ended November 30 Nine Months Ended November 30 2007 2006 2007 2006 $/unit(1) %(2) $/unit(1) %(2) $/unit(1) %(2) $/unit(1) %(2) Used vehicle gross profit $ 1,886 10.7 % $ 1,898 10.9 % $ 1,936 11.0 % $ 1,929 11.1 % New vehicle gross profit $ 1,043 4.4 % $ 1,108 4.6 % $ 1,040 4.3 % $ 1,168 4.9 % Wholesale vehicle gross profit $ 774 17.5 % $ 742 17.0 % $ 790 17.8 % $ 721 16.4 % Other gross profit $ 408 61.4 % $ 421 64.8 % $ 438 67.2 % $ 440 67.8 % Total gross profit $ 2,723 12.9 % $ 2,736 12.9 % $ 2,800 13.2 % $ 2,758 13.1 % (1) Calculated as category gross profit divided by its respective units sold, except the other and total categories, which are divided by total retail units sold. (2) Calculated as a percentage of its respective sales or revenue. Earnings Highlights (In millions except per share data) Three Months Ended November 30 Nine Months Ended November 30 2007 2006 Change 2007 2006 Change Net earnings $ 29.8 $ 45.4 (34.3 )% $ 160.2 $ 156.5 2.4 % Diluted weighted average shares outstanding 220.6 217.8 1.3 % 220.4 215.7 2.2 % Net earnings per diluted share $ 0.14 $ 0.21 (33.3 )% $ 0.73 $ 0.73 0.0 % Fiscal 2008 Expectations “Our sales performance in the quarter was generally consistent with our revised expectations and, accordingly, we now expect comparable store used unit sales growth of approximately 2% for fiscal 2008,” said Folliard.Previously, we expected fiscal 2008 comparable store used unit sales growth in the range of 1% to 3%.Comparable store used unit sales increased by 9% in fiscal 2007.As always, our projections are not adjusted for the possibility of unusual winter weather, which could adversely affect our fourth quarter sales. - more - CarMax, Inc. Page6 of 11 “Primarily as a result of the continued turmoil in the asset-backed credit markets and the resulting higher funding costs, we are further reducing our fiscal 2008 earnings expectations,” said Folliard.We now expect earnings per share in the range of $0.87 to $0.93.Previously, we expected earnings per share in the range of $0.92 to $0.98.We earned $0.92 per share in fiscal 2007. Our revised forecast includes provisions for higher CAF funding costs resulting from wider spreads that we expect to continue into the fiscal fourth quarter.We currently intend to execute our next public securitization in the fourth quarter, assuming the markets stabilize somewhat.However, given the unprecedented recent instability of the asset-backed public market, we have temporarily increased our warehouse facility capacity by $300 million in order to provide us with additional funding flexibility. The wide range of earnings expectations, despite having only one quarter remaining in fiscal 2008, reflects the uncertainty surrounding the credit markets and CAF’s funding costs. Future Superstore Opening Plan During the twelve months ending November 30, 2008, we currently expect to open 13 used car superstores, including 8 production stores and 5 non-production stores.Details of the planned store openings are as follows: Location Television Market Market Status Production Superstores (1) Non-Production Superstores (2) Fiscal 2008 – Q4: Omaha, Nebraska (3) Omaha New market 1 Jackson, Mississippi(3) Jackson New market 1 Ellicott City, Maryland Baltimore Existing market 1 Fiscal 2009 – Q1 through Q3: San Antonio, Texas San Antonio Existing market 1 Modesto, California Sacramento Existing market 1 Phoenix, Arizona Phoenix New market 2 Charleston, South Carolina Charleston New market 1 Huntsville, Alabama Huntsville New market 1 Colorado Springs, Colorado Colorado Springs New market 1 Tulsa, Oklahoma Tulsa New market 1 Costa Mesa, California Los Angeles Existing market 1 Hickory, North Carolina Charlotte Existing market 1 8 5 (1) Previously referred to as standard superstores, these are stores at which vehicle reconditioning is performed. (2) Previously referred to as satellite superstores, these are stores that do not have vehicle reconditioning capabilities. (3) Store opened in December 2007. Normal construction, permitting, or other scheduling delays could shift the opening dates of any stores into a later period. - more - CarMax, Inc. Page7 of 11 Fourth Quarter Fiscal 2008 Earnings Release Date We currently plan to release sales and earnings for the fourth quarter and fiscal year ended February 29, 2008, on Wednesday, April 2, 2008, before the opening of the New York Stock Exchange.We will host a conference call for investors at 9:00 a.m. ET on that date.Further information on this conference call will be available on our investor information home page at investor.carmax.com in March 2008. Conference Call Information We will host a conference call for investors at 9:00 a.m. ET today, December 19, 2007.Domestic investors may access the call at 1-888-298-3261 (international investors should dial 1-706-679-7457).The conference I.D. for both domestic and international callers is 9752175.A live webcast of the call will be available on our investor information home page at investor.carmax.com and at www.streetevents.com. A webcast replay of the call will be available at investor.carmax.com beginning at approximately 1:00 p.m. ET on December 19, 2007, through January 18, 2008.A telephone replay also will be available through December 26, 2007, and may be accessed by dialing 1-800-642-1687 (international callers dial 1-706-645-9291).The conference I.D. for both domestic and international callers is 9752175. About CarMax CarMax, a Fortune 500 company, and one of the
